DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 should be changed to “The device according to claim 5, wherein [[a]] the  first area of the insulation element protruding from the stator core is formed so as to cover at least 60% of a front surface of the stator core in the area of a first one of the first front side and the second front side of the stator.” since the first area is recited in claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8-9 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5 “The device according to claim 4, wherein an area of the insulation element protruding from the stator core in an axial direction on one of the first front side and the second front side of the stator is formed as a substantially cylinder-shaped wall with molding.” is unclear. 
Claim 1, which claim 5 depends, recites the first area of the insulation element protruding from the stator core. From the specification the claim 5 area is one of the portions of insulation element 4 that protrudes from the axial ends of the stator core 2, which is either the first area 13 (figs 2a, 3, 5b & 6d, pg 14, para [00088]) or the second area 14 (figs 2a, 2d, 3, 5a & 6b-c, pgs 13-14, para [00087]). 
In the claim, it is not clear if the area of claim 5 is the same as the first area, different from the first area or includes the first area. Claims 6, 8-9 and 22 are rejected since they depend on claim 5. In order to further prosecution examiner will interpret the area to include the first area or the second area.
In claim 21 “the first guiding contour is formed at least on surfaces of each of the bars and the second guiding contour is formed on an area of the insulation element protruding from the stator core, the surfaces being aligned in an axial direction of the stator” is unclear. 
Claim 1, which claim 21 depends (along w/ claims 10, 12 & 21), recites the first area of the insulation element protruding from the stator core. From the specification the claim 21 area is one of the portions of insulation element 4 that protrudes from the axial ends of the stator core 2, which is either the first area 13 (figs 2a, 3, 5b & 6d, pg 14, para [00088]) or the second area 14 (figs 2a, 2d, 3, 5a & 6b-c, pgs 13-14, para [00087]). 
In the claim, it is not clear if the area of claim 21 is the same as the first area, different from the first area or includes the first area. In order to further prosecution examiner will interpret the area to include the first area or the second area.
In claim 22 “the second guiding contour is formed at least on one outer side of the wall of the area protruding from the stator core, the wall protruding over the stator core on the second front side of the stator in the axial direction” is unclear. 
Claim 22 is dependent on claim 5 and for the same reasons discussed above in claim 5, in the claim, it is not clear if the area of claim 22 is the same as the first area, different from the first area or includes the first area. In order to further prosecution examiner will interpret the area to include the first area or the second area.
In claim 25 “an outer side of a wall of an area of the insulation element, the area protruding from the stator core” is unclear. 
Claim 1, which claim 25 depends (along w/ claim 24), recites the first area of the insulation element protruding from the stator core. From the specification the claim 25 area is one of the portions of insulation element 4 that protrudes from the axial ends of the stator core 2, which is either the first area 13 (figs 2a, 3, 5b & 6d, pg 14, para [00088]) or the second area 14 (figs 2a, 2d, 3, 5a & 6b-c, pgs 13-14, para [00087]). 
In the claim, it is not clear if the area of claim 25 is the same as the first area, different from the first area or includes the first area. In order to further prosecution examiner will interpret the area to include the first area or the second area.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 1, 3-6, 8, 10-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaka et al. (JP2018042400, “Shirasaka”, using EP3477823 for translation) in view of Lee (US20170005538, “Lee”), Kai et al. (US20170201135, “Kai”), Okugawa et al. (JP2014072962, “Okugawa”, using machine translation) and Asaga et al. (US20130154427, “Asaga”).
Re claim 1, Shirasaka discloses a device for driving a compressor of a vaporous fluid comprising: 
an electric motor 3 (figs 1 & 3) having a rotor 6 (figs 1 & 3) and a stator 5 (figs 1 & 3), which are arranged extending along a common longitudinal axis (figs 1 & 3, axis of 12); and 
an insulation element 530 (figs 8-9, para [0053]), wherein the insulation element 530 is formed as a single piece (fig 8) and connected in a form-fitting manner with a stator core 510 (figs 3-7 & 9) of the stator 5 such that the stator core 510 and the insulation element 530 form an integral and single-piece component of the stator 5 (figs 7-9, para [0059] & [0078]), wherein the stator core 510 and the insulation element 530 are formed and arranged extending along the longitudinal axis from a first front side to a second front side of the stator 5 (figs 3-9, para [0059]), and a first area of the insulation element 530 protruding from the stator core 510 (figs 10 & below).

    PNG
    media_image1.png
    502
    688
    media_image1.png
    Greyscale

Shirasaka discloses claim 1 except for:
a support element arranged on the first front side of the stator and a cover element arranged on the second front side of the stator; 
the insulation element is formed with a first guiding contour and a second guiding contour; and
the first area of the insulation element has a mounting area formed in a shape of a chamber for mounting connections of conducting wires as well as a casting compound for sealing off a connection point of the conducting wires, and wherein the mounting area has an opening for inserting ends of the conducting wires into the mounting area.
Lee discloses the insulation element 100 (figs 2-3) is formed with a first guiding contour (figs 2-3 & 5-6, para [0057], includes 111, 121 & 163).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the insulation element of Shirasaka to be formed with a first guiding contour, as disclosed by Lee, in order to guide the winding operation of the coils, as taught by Lee (para [0056]).
Kai discloses a support element 51 (figs 1-2, para [0033], supports electrical connection to stator coils) arranged on the first front side of the stator 30 (figs 1-2, para [0033] & [0058]); and
the insulation element (figs 2-3, para [0028], includes 61 & 71) is formed with a guiding contour (figs 2-3, para [0033] & [0041], grooves of 71 for crossovers between coils).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
configure the stator of Shirasaka in view of Lee with a support element arranged on the first front side of the stator, as disclosed by Kai, in order to provide electrical connection for the coils, as disclosed by Kai (para [0033]); and 
configure the insulation element of Shirasaka in view of Lee to be formed with a second guiding contour, as disclosed by Kai, in order to provide guides for electrical connection between coils of the same phase, as disclosed by Kai (para [0033] & [0071]).
Okugawa discloses a cover element 30b (figs 4-6, pg 5, lns 29-38) arranged on a front side of the stator 66 (figs 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stator of Shirasaka in view of Lee and Kai with a cover element arranged on a front side of the stator, as disclosed by Okugawa for a front side of the stator, in order to provide a simple way of fixing the conductors, as taught by Okugawa (pg 5, lns 39-43). 
It is pointed out that Shirasaka in view of Lee, Kai and Okugawa disclose the cover element is arranged on the second front side of the stator since, Kai discloses the support element 51 is on the first front side of the stator and the guiding contour (grooves of 71) are on the second front side of the stator (figs 1-3); and Okugawa discloses the cover element 30b is to cover grooves 13b for connections between coils (figs 4-7).
Asaga discloses a mounting area 6 (figs 1 & 4-5, para [0053]) formed in the shape of a chamber (figs 4-5) for mounting connections of conducting wires (figs 4-7, para [0062]) as well as a casting compound 7 (para [0062]) for sealing off a connection point of the conducting wires (para [0062]) and wherein the mounting area 6 has an opening 433b, 434b (figs 2 & 4-5, para [0041]) for inserting ends of the conducting wires into the mounting area 6 (figs 2 & 4-5, para [0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first area of the insulation element of Shirasaka in view of Lee, Kai and Okugawa to have a mounting area formed in the shape of a chamber for mounting connections of conducting wires as well as a casting compound for sealing off a connection point of the conducting wires and wherein the mounting area has an opening for inserting ends of the conducting wires into the mounting area, as disclosed by Asaga, in order to fix the electrical connections together, as taught by Asaga (para [0062]) and to hold the inserting wires, as taught by Asaga (para [0041]).
Re claim 3, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 1 as discussed above. Shirasaka further discloses the insulation element 530 is formed as a mold of the stator core 510 resting against an inner surface of an outer wall of the stator core 510 (figs 3-9, para [0075]-[0077]. 
Re claim 4, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 1 as discussed above. Shirasaka further discloses the insulation element 530 is formed so as to protrude over the stator core 510 at least on one of the first front side and the second front side of the stator 5 (figs 5-6 & 9-10). 
Re claim 5, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 4 as discussed above. Shirasaka further discloses an area of the insulation element 530 protruding from the stator core in an axial direction on one of the first front side and the second front side of the stator 5 is formed as a substantially cylinder-shaped wall with molding (as best understood by examiner the area is one of the first area or the second area; figs 8-10). 
Re claim 6, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 5 as discussed above. Shirasaka further discloses a first area (figs 7-10 & above for claim 1) of the insulation element 530 protruding from the stator core 5 is formed so as to cover at least 60% of a front surface (figs 7 & above for claim 1, axially facing surface of 510; as implied by figures 530 covers axial surface of 512 & more than half of axial surface of 511) of the stator core 510 in the area of a first one of the first front side and the second front side of the stator 5 (figs 7-10 & above for claim 1). 

    PNG
    media_image1.png
    502
    688
    media_image1.png
    Greyscale

Re claim 8, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 5 as discussed above. Shirasaka further discloses a second area (figs 7-10 & below) of the insulation element 530 protruding from the stator core 510 in the area of a second one of the first front side and the second front side of the stator 5 (figs 7-10 & below), has an outer diameter which is greater than an inner diameter of an outer wall 511 of the stator core 510 (figs 7-10 & below). 

    PNG
    media_image2.png
    543
    750
    media_image2.png
    Greyscale

Re claim 10, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 1 as discussed above. Shirasaka further discloses the stator core 510 is formed with bars 512 (fig 7, stator teeth) for mounting the conducting wires wound into coils 520 (figs 3-4 & 6, para [0058]). 
Re claim 11, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 10 as discussed above. Shirasaka further discloses the bars 512 are arranged uniformly distributed about a circumference of an inner side of an outer wall 511 of the stator core 510 (fig 8). 
Re claim 12, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 10 as discussed above. Shirasaka further discloses the insulation element 530 is arranged between the conducting wires of the coils 520 and the stator core 510 with the bars 512 (figs 3-4 & 6, para [0059]). 
Re claim 13, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 10 as discussed above. Shirasaka further discloses the insulation element 530 is formed extending in an axial direction of the stator 5 on ends of the bars 512 (figs 8-10), which are aligned inward in a radial direction of the stator 5 (figs 8-10) and outward in the axial direction of the stator 5 (figs 8-10). 
Re claim 14, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 13 as discussed above. Shirasaka further discloses the bars 512 of the stator core 510 are formed protruding from the insulation element 530 with a front side 512a (figs 7-10) aligned inward in the radial direction of the stator 5 (figs 7-10). 
Re claim 15, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 14 as discussed above. Shirasaka further discloses an intermediate space 514 (figs 7 & 9) is formed between every two of the bars 512 (figs 7 & 9), which are arranged adjacent to one another with the insulation element 530 shaped about the bars 512 (figs 7-10). 
Re claim 16, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 15 as discussed above. Shirasaka further discloses each of the intermediate spaces 514 is formed delimited by a base surface (figs 7 & below), two side surfaces (figs 7 & below), and two inner sides (figs 7 & below). 

    PNG
    media_image3.png
    450
    587
    media_image3.png
    Greyscale

Re claim 17, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 16 as discussed above. Shirasaka further discloses the intermediate space 514 is open in the axial direction of the stator 5 as well as the radial direction of the stator 5 (figs 7 & above for claim 16). 
Re claim 18, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 17 as discussed above. Shirasaka further discloses the base surface of the intermediate space 514 is completely covered by the insulation element 530 (figs 7-9 & above for claim 16).
Re claim 19, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 18 as discussed above. Shirasaka further discloses the side surfaces of the intermediate space 514 are completely covered by the insulation element 530 (figs 7-10 & above for claim 16).  
Re claim 20, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 19 as discussed above. Shirasaka further discloses surfaces of the inner sides of the intermediate space 514 are covered at least 50% by the insulation element 530 (figs 7-10 & above for claim 16). 
Re claim 21, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 12 as discussed above. Shirasaka is silent with respect to the first guiding contour is formed at least on surfaces of each of the bars and the second guiding contour is formed on an area of the insulation element protruding from the stator core, the surfaces being aligned in an axial direction of the stator.
Lee discloses the first guiding contour (includes 111, 121 & 163) is formed at least on surfaces of each of the bars (figs 1-3, para [0037], bars are the teeth of stator 200), the surfaces being aligned in an axial direction of the stator 200 (figs 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first guiding contour of Shirasaka in view of Lee, Kai and Okugawa to be formed at least on surfaces of each of the bars, the surfaces being aligned in an axial direction of the stator, as disclosed by Lee, in order to guide the winding operation of the coils, as taught by Lee (para [0056]).
Kai discloses the second guiding contour (figs 2-3, grooves of 71 for crossovers between coils) is formed on an area of the insulation element protruding from the stator core (figs 2-3 & below).

    PNG
    media_image4.png
    467
    533
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second guiding contour of Shirasaka in view of Lee, Kai, Okugawa and Asaga  to be formed on an area of the insulation element protruding from the stator core, as disclosed by Kai, in order to provide guides for electrical connection between coils of the same phase, as disclosed by Kai (para [0033] & [0071]).
Re claim 22, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 5 as discussed above. Shirasaka further discloses the stator core 510 is formed with bars 512 (fig 7) for mounting conducting wires wound into coils 520 (figs 3-4 & 6, para [0058]).
Shirasaka is silent with respect the first guiding contour is formed at least on surfaces of each of the bars and the second guiding contour is formed at least on one outer side of the wall of the area protruding from the stator core, the wall protruding over the stator core on the second front side of the stator in the axial direction.
Lee discloses the first guiding contour (includes 111, 121 & 163) is formed at least on surfaces of each of the bars (figs 1-3, para [0037], bars are the teeth of stator 200), the surfaces being aligned in an axial direction of the stator 200 (figs 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first guiding contour of Shirasaka in view of Lee, Kai, Okugawa and Asaga  to be formed at least on surfaces of each of the bars, the surfaces being aligned in an axial direction of the stator, as disclosed by Lee, in order to guide the winding operation of the coils, as taught by Lee (para [0056]).
Kai discloses the second guiding contour (figs 2-3, grooves of 71 for crossovers between coils) is formed at least on one outer side of the wall of the area 72 protruding from the stator core 40 (figs 2-3 & below, grooves formed in radially outer side of wall), the wall protruding over the stator core on the second front side of the stator in the axial direction (figs 2-3 & below).

    PNG
    media_image5.png
    356
    400
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second guiding contour of Shirasaka in view of Lee, Kai, Okugawa and Asaga  to be formed at least on one outer side of the wall of the area protruding from the stator core, the wall protruding over the stator core on the second front side of the stator in the axial direction, as disclosed by Kai, in order to provide guides for electrical connection between coils of the same phase, as disclosed by Kai (para [0033] & [0071]).
Re claim 24, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 1 as discussed above. Shirasaka is silent with respect to the cover element has the shape of an axially aligned hollow circular cylinder.
Okugawa further discloses connecting the cover element 30b to other cover elements in order to reduce the number of parts (pg 6, lns 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect all the cover elements of Shirasaka in view of Lee, Kai, Okugawa and Asaga together, as disclosed by Okugawa, so the cover element has the shape of an axially aligned hollow circular cylinder, in order to reduce the number of cover elements, as taught by Okugawa (pg 6, lns 7-12). 
Re claim 25, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 24 as discussed above. Shirasaka is silent with respect to the cover element rests completely against an outer side of a wall of an area of the insulation element, the area protruding from the stator core, wherein a diameter of an inner surface of the cover element corresponds to a diameter of the wall of the insulation element.
Okugawa discloses the cover element 30b rests completely against an outer side of a wall of an area of the insulation element (figs 5-6 & above for claims 21-22), the area protruding from the stator core (figs 4-5 & above for claim 21), wherein a diameter of an inner surface of the cover element 30b corresponds to a diameter of the wall of the insulation element (figs 5-6 & above for claim 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cover element of Shirasaka in view of Lee, Kai, Okugawa and Asaga  to rest completely against an outer side of a wall of an area of the insulation element, the area protruding from the stator core, wherein a diameter of an inner surface of the cover element corresponds to a diameter of the wall of the insulation element, as disclosed by Okugawa, in order to provide a simple way of fixing the conductors, as taught by Okugawa (pg 5, lns 39-43). 
Re claim 26, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 1 as discussed above. Shirasaka is silent with respect to the cover element and the insulation element are formed to be connectable with one another in a form-fitting manner.
Okugawa discloses the cover element 30b and the insulation element are formed to be connectable with one another in a form-fitting manner (fig 6, pg 5, lns 32-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cover element and the insulation element of Shirasaka in view of Lee, Kai, Okugawa and Asaga to be formed to be connectable with one another in a form-fitting manner, as disclosed by Okugawa, in order to provide a simple way of fixing the conductors, as taught by Okugawa (pg 5, lns 39-43). 
Re claim 27, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 1 as discussed above. Shirasaka further discloses a method for producing the stator of the device for driving the compressor of the vaporous fluid according to claims 1-6, 8 and 10-20, wherein an insulating material is applied (para [0054]), in an injection-molding process (para [0075]), to intermediate spaces and contact surfaces for inner surfaces of an outer wall of the stator core 510 (figs 7-10, para [0070], [0075] & [0077]-[0078]), the inner surfaces extending from the first front side to the second front side in an axial direction of the stator 5 (figs 5-10) and the inner surfaces being formed for the injection-molding process (figs 7-10, para [0070], [0075] & [0077]-[0078]). 
Re claim 28, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 27 as discussed above. Shirasaka further discloses the insulation element 530 is formed so as to protrude over the stator core 510 at least on one of the first front side and the second front side of the stator 5 (fig 10).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shirasaka in view of Lee, Kai, Okugawa and Asaga and in further view of Hwang et al. (US20180367008, “Hwang”).
Re claim 9, Shirasaka in view of Lee, Kai, Okugawa and Asaga discloses claim 5 as discussed above. Shirasaka further discloses in the area of a second one of the first front side and the second front side of the stator 5 (as best understood by examiner the first area or second area; figs 9-10 & above for claim 6), an outer radius of the stator core 510 is more than an outer radius of a second area of the insulation element (figs 9-10 & above for claim 6, portion of 530 w/o 535), the second area protruding from the stator core 510 (figs 9-10 & above for claim 6). 
Shirasaka is silent with respect to the outer radius of the stator core is no more than 1 mm greater than the outer radius of the second area of the insulation element.
Hwang discloses the distance between the inner radius of the case 40 and the outer radius of the insulation element 30 is 1 mm or more (figs 1 & 6, para [0074]-[0075], discloses t> or = 0.5 mm & d > or = 0.5 mm which includes the distance between the inner diameter of the case 40 and the outer radius of the insulation element 30 of 1 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the outer radius of the second area of the insulation element of Shirasaka in view of Lee, Kai, Okugawa and Asaga so the inner radius of a case is 1 mm to the outer radius of the second area of the insulation element, as disclosed by Hwang, in order to reduce current leakage to the case, as taught by Hwang (para [0074]-[0075]). 
It is pointed out that Shirasaka in view of Lee, Kai, Okugawa, Asaga and Hwang disclose the outer radius of the stator core is no more than 1 mm greater than the outer radius of the second area of the insulation element, since Shirasaka discloses the stator core has an outer radius less than the inner radius of the case 1 (figs 3, 9 & below, radius of 511a of stator core 510 as indicated below) and Hwang discloses a distance of 1 mm between the inner radius of the case 40 and the outer radius of the insulation element 30. This shows that at least at the stator outer core radius indicated below is less than 1 mm. Additionally applicant provides not criticality for this limitation (see pgs 13-14, para [00087]).

    PNG
    media_image6.png
    562
    712
    media_image6.png
    Greyscale



Response to Arguments
Applicant's arguments filed 4/24/22 have been fully considered but they are not persuasive. 
Applicant argues that none of the prior art discloses the mounting area has an opening for inserting ends of the conducting wires into the mounting area (pg 8). Examiner disagrees. 
Asaga discloses the mounting area 6 has openings 433b, 434b for inserting ends of the conducting wires into the mounting area 6 (figs 2 & 4-5, para [0041]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715. The examiner can normally be reached Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC JOHNSON/Examiner, Art Unit 2834